DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.

Status of the Claims
Amendment filed 18 October 2021 is acknowledged.  Claims 13-15, 17, 18, 21, and 22 have been cancelled.  Claims 1, 3-6, 8-10, and 12 have been amended.  Claims 23-31 have been added.  Claims 1, 3-12, and 23-31 are pending.

Information Disclosure Statement
Information disclosure statement filed 18 October 2021 has been fully considered.

Specification
The amendments to the title and the specification were received on 18 October 2021.  These amendments to the title and the specification are acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 1, “a first magnet comprising [ ] carbon, silicon, oxygen, and iron,” must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “a first magnet comprising [ ] carbon, silicon, oxygen, and iron.”  This limitation is not supported by the disclosure as originally filed.  Page 9, lines 14-15 of the originally-filed specification discloses, “Examples of trace impurities such as C, Si, O and Fe may exist in the alloy, but concentrations may be well below 0.1%.”  The original disclosure fails to provide sufficient and specific support for wherein every single of the aforementioned elements C, Si, O, and Fe are found within the first magnet at a percentage greater than 0%.
Claims 3-12 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a first magnet comprising [ ] carbon, silicon, oxygen, and iron.”  This limitation is unclear in light of the original disclosure.  The first magnet is not described as having all elements of C, Si, O, and Fe at amounts greater 
Claims 3-12 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US Patent Application Publication 2018/0076384, hereinafter Gan ‘384) in view of Watanabe et al. (US Patent Application Publication 2013/0299929, hereinafter Watanabe ‘929), both of record.
With respect to claim 1, as best understood by Examiner, Gan ‘384 teaches (FIG. 19A) a memory device substantially as claimed, comprising:
a magnetic junction (comprising the elements cited below) between a first electrode (lowermost sublayer of 118) (“The seed layer 118 may also serve as a bottom electrode to the MTJ structures”) and a second electrode (uppermost sublayer of 120) (“The optional cap layer 120 [ ] may function as a top electrode for the MTJ structures”) ([0049-0050, 0123-0124]), the magnetic junction comprising:
a first magnetic structure (136 and 294) comprising:

a second magnet (136) having the first magnetization (also: fixed) above the first magnet ([0113]); and
a first layer (164) between the first magnet and the second magnet ([0113]);
a second layer (126) comprising a metal and oxygen (MgO), wherein the second layer is on the first magnetic structure ([0113, 0119]);
a third magnet (154) having a second magnetization (free), wherein the third magnet is on the second layer ([0113]);
a second magnetic structure (296) below the first magnetic structure ([0113]); and
a third layer (298) between the first magnetic structure and the second magnetic structure ([0113]).
	Thus, Gan ‘384 is shown to teach all the features of the claim with the exception of wherein the first magnet comprises between 1 and 20 atomic percent of tungsten, carbon, silicon, oxygen, and iron, an atomic percentage of each of the carbon, silicon, oxygen, and iron being less than 0.1 atomic percent.
However, Watanabe ‘929 teaches (FIG. 3) a fixed magnetic layer (2c) comprising a mixture including between 1 and 20 atomic percent of tungsten and no C, Si, O and Fe such as Co100-xWx (0<x<40 at %) in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer ([0085]).  Gan ‘384 teaches that the  atomic percent of tungsten and less than 0.1 atomic percent of C, Si, O and Fe.
Further, the above-cited materials of both Watanabe ‘929 and Gan ‘384 are both used for the same intended purpose as fixed magnets for use in MRAMs.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet of Gan ‘384 between 1 and 20 atomic percent of tungsten, carbon, silicon, oxygen, and iron, an atomic percentage of each of the carbon, silicon, oxygen, and iron being less than 0.1 atomic percent as taught by Watanabe ‘929 in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer; and as a matter of selecting known materials on the basis of suitability for an intended use.
Further, the specification contains no disclosure of either the critical nature of the claimed concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 4, as best understood by Examiner, Gan ‘384 teaches wherein the second magnet (136) comprises cobalt, iron, and boron (CoFeB) ([0103]), and wherein the first layer (164) comprises tantalum, tungsten, or molybdenum ([0120]).
With respect to claim 5, as best understood by Examiner, Gan ‘384 teaches wherein the third magnet (154) comprises cobalt, iron, and boron (CoFeB) ([0103]), and wherein the second layer (126) comprises magnesium and oxygen (MgO) ([0119]).

With respect to claim 6, as best understood by Examiner, Gan ‘384 and Watanabe ‘929 teach the device as described in claim 5 above, but primary reference Gan ‘384 does not explicitly teach the additional limitation wherein the third magnet further comprises between 1 and 5 atomic percent of molybdenum, tantalum, tungsten, or hafnium.
However, Watanabe ‘929 teaches (FIG. 3) a fixed magnetic layer (2c) comprising a mixture including between 1 and 5 atomic percent of tungsten such as Co100-xWx (0<x<40 at %) in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer ([0085]).  Gan ‘384 teaches that the magnetic layers may be formed of materials such as an alloy or compound including tungsten ([0103]).  Based upon the teachings of Watanabe ‘929, one of ordinary skill in the art could select a material for any of the three magnets of Gan ‘384 a compound that comprises between 1 and 5 atomic percent of tungsten.
Further, the above-cited materials of both Watanabe ‘929 and Gan ‘384 are both used for the same intended purpose as fixed magnets for use in MRAMs.  It has been In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the third magnet of Gan ‘384 and Watanabe ‘929 further comprising between 1 and 5 atomic percent of molybdenum, tantalum, tungsten, or hafnium as taught by Watanabe ‘929 in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer; and as a matter of selecting known materials on the basis of suitability for an intended use.

With respect to claim 7, as best understood by Examiner, Gan ‘384 teaches wherein the first magnetic structure further comprises:
a fourth magnet (134) on the first layer ([0113]); and
a fourth layer (138) between the fourth magnet and the second magnet ([0113]).
With respect to claim 8, as best understood by Examiner, Gan ‘384 teaches wherein the fourth magnet (134) comprises cobalt, iron, and boron (CoFeB) ([0103]), and wherein the fourth layer (138) comprises tantalum, tungsten, or molybdenum ([0122]).
With respect to claim 9, as best understood by Examiner, Gan ‘384 teaches wherein the second magnetic structure (296) comprises a stack of bilayers (CoFe/Pt), wherein each of the bilayers comprises a fifth magnet (CoFe) and a non-magnetic layer (Pt) on the fifth magnet ([0116]).
With respect to claim 10, as best understood by Examiner, Gan ‘384 teaches wherein the fifth magnet comprises cobalt or iron, and wherein the non-magnetic layer comprises platinum ([0116]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gan ‘384 and Watanabe ‘929 as applied to claim 1 above, and further in view of Chatterjee et al. (US Patent Application Publication 2019/0252601, hereinafter Chatterjee ‘601) of record.
With respect to claim 3, as best understood by Examiner, Gan ‘384 and Watanabe ‘929 teach the device as described in claim 1 above, with primary reference Gan ‘384 teaching the additional limitation wherein the first magnet (294) has a thickness between 0.8nm and 1nm (“One or more of the magnetic fixed sublayers 294 and 296 may be made of any suitable magnetic material or structure as described above [with respect to the other magnetic fixed sublayers]”; see [0105] of thicknesses of the other magnetic fixed sublayers), and the second magnet (136) has a thickness between 0.8nm and 1nm ([0105]).
Thus, Gan ‘384 is shown to teach all the features of the claim with the exception of the first layer has a thickness between 0.3nm and 0.5nm.
However, Chatterjee ‘601 teaches (FIG. 3B) an antiferromagnetic layer (AF) having a thickness between 0.3 and 0.9 nm ([0188]) as a necessary thickness to achieve antiferromagnetic coupling ([0027]).  This thickness overlaps with the claimed thickness.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The first layer (164) of Gan ‘384 is also an antiferromagnetic layer.  One of ordinary skill in the art could apply the dimensions of the antiferromagnetic layer of Chatterjee ‘601 to the antiferromagnetic layer of Gan ‘384 with a reasonable expectation of success.
Further, such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.  Still further, the various magnetic and non-magnet layers of Gan ‘384 are formed on the order of tenths of a nanometer ([0105, 0122-0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first layer of Gan ‘384 and Watanabe ‘929 having a thickness between 0.3nm and 0.5nm as taught by Chatterjee ‘601 as a necessary thickness to achieve antiferromagnetic coupling.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gan ‘384 and Watanabe ‘929 as applied to claim 1 above, and further in view of Park et al. (US Patent Application Publication 2019/0043548, hereinafter Park ‘548) of record.
With respect to claim 11, as best understood by Examiner, Gan ‘384 and Watanabe ‘929 teach the device as described in claim 1 above with the exception of the additional limitation further comprising a fifth layer above the first electrode, wherein the 
However, Park ‘548 teaches (FIG. 1) an MRAM comprising an FCC <111> platinum layer (130) having a thickness between 1 nm and 3 nm formed directly below a lowermost magnetic layer (140) and above a first electrode (110) to allow the overlying magnetic layers to grow in a desired crystal direction ([0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed above the first electrode of Gan ‘384 and Watanabe ‘929 a fifth layer, wherein the fifth layer has an FCC <111> crystal texture, wherein the fifth layer comprises platinum, and wherein the fifth layer has a thickness between 0.2nm and 5nm as taught by Park ‘548 to allow the overlying magnetic layers to grow in a desired crystal direction.

With respect to claim 12, as best understood by Examiner, Gan ‘384, Watanabe ‘929, and Park ‘548 teach the device as described in claim 11 above, but primary reference Gan ‘384 does not explicitly teach the additional limitation further comprising a non-magnetic structure between the fifth layer and the first electrode, wherein the non-magnetic structure comprises one or more layers of tantalum nitride, tantalum, tungsten, or ruthenium.
However, Park ‘548 teaches (FIG. 1) an MRAM comprising a tantalum buffer layer (120) between the fifth layer (130) and the first electrode (110) to eliminate lattice constant mismatch between said first electrode (110) and said fifth layer (130) ([0074]).
.

Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929.
With respect to claim 23, Watanabe ‘929 teaches (FIGs. 3 and 10) a memory device substantially as claimed, comprising:
a magnetic junction (comprising the elements cited below) between a first electrode (9) and a second (7) ([0142]; see FIG. 10), the magnetic junction comprising:
a first magnetic structure (2) comprising:
a first magnet (2c), wherein the first magnet has a first magnetization (fixed) and a first direction ([0036]);
a second magnet (2a) having the first magnetization (fixed) and the first direction ([0036]); and
a first layer (2b) between the first magnet (2c) and the second magnet (2a) ([0036]);
a second layer (4) comprising a metal and oxygen, wherein the second layer is on the first magnetic structure (2) ([0121]);

a second magnetic structure (22) below (when viewed upside-down) the first magnetic structure (2), wherein the second magnetic structure has the first magnetization (fixed) and a second direction opposite the first direction ([0035, 0050-0052]); and
a third layer (21) between the first magnetic structure (2) and the second magnetic structure (22) ([0035]).
	Thus, Watanabe ‘929 is shown to teach all the features of the claim with the exception of wherein the first magnet comprises an alloy of cobalt and between 1 and 20 atomic percent of tungsten.
However, Watanabe ‘929 teaches (FIG. 3) a fixed magnetic layer (2c) comprising a mixture including between 1 and 20 atomic percent of tungsten and no C, Si, O and Fe such as Co100-xWx (0<x<40 at %) in order to cancel the magnetostatic stray field generated in a memory layer and from a fixed layer ([0085]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet of Watanabe ‘929 comprising an alloy of cobalt and between 1 and 20 atomic percent of tungsten as taught by Watanabe ‘929 because the prior art range overlaps with the claimed range.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 25, Watanabe ‘929 teaches wherein the second magnet (2a) comprises cobalt, iron, and boron ([0083]), and wherein the first layer (2b) comprises tantalum, tungsten, or molybdenum ([0084]).
With respect to claim 26, Watanabe ‘929 teaches wherein the third magnet (3) comprises cobalt, iron, and boron ([0073]), and wherein the second layer (4) comprises magnesium and oxygen ([0121]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 as applied to claim 23 above, and further in view of Gan ‘384 and Chatterjee ‘601.
With respect to claim 24, Watanabe ‘929 teaches the device as described in claim 23 above with the exception of the additional limitation wherein the first magnet has a thickness between 0.8nm and 1nm, the second magnet has a thickness between 0.8nm and 1nm, and the first layer has a thickness between 0.3nm and 0.5nm.
However, Gan ‘384 teaches (FIG. 19A) a first magnet (294) having a thickness between 0.8nm and 1nm (“One or more of the magnetic fixed sublayers 294 and 296 may be made of any suitable magnetic material or structure as described above [with prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, Chatterjee ‘601 teaches (FIG. 3B) an antiferromagnetic layer (AF) having a thickness between 0.3 and 0.9 nm ([0188]) as a necessary thickness to achieve antiferromagnetic coupling ([0027]).  This thickness overlaps with the claimed thickness.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The first layer (2b) of Watanabe ‘929 may also be an antiferromagnetic layer such as Ru.  One of ordinary skill in the art could apply the dimensions of the antiferromagnetic layer of Chatterjee ‘601 to the antiferromagnetic layer of Watanabe ‘929 with a reasonable expectation of success.
Still further, such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet and the second magnet of Watanabe ‘929 having a thickness between 0.8nm and 1nm as .

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 as applied to claim 23 above, and further in view of Gan ‘384.
With respect to claims 27 and 28, Watanabe ‘929 teaches the device as described in claim 23 above with the exception of the additional limitations wherein the first magnetic structure further comprises: a fourth magnet on the first layer; and a fourth layer between the fourth magnet and the second magnet; and wherein the fourth magnet comprises cobalt, iron, and boron, and wherein the fourth layer comprises tantalum, tungsten, or molybdenum.
However, Gan ‘384 teaches (FIG. 19A) a first magnetic structure comprising a fourth magnet (134) on a first layer (164) and a fourth layer (138) between the fourth magnet and a second magnet (136); wherein the fourth magnet (134) comprises cobalt, iron, and boron (CoFeB) ([0103]), and wherein the fourth layer (138) comprises tantalum, tungsten, or molybdenum ([0122]) for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnetic structure of Watanabe ‘929 further comprising a fourth magnet on the first layer; and a fourth 

With respect to claim 29, Watanabe ‘929 teaches the device as described in claim 23 above with the exception of the additional limitation wherein the second magnetic structure comprises a stack of bilayers, wherein each of the bilayers comprises a fifth magnet and a non-magnetic layer on the fifth magnet.
However, Gan ‘384 teaches (FIG. 19A) a second magnetic structure (296) comprising a stack of bilayers (CoFe/Pt), wherein each of the bilayers comprises a fifth magnet (CoFe) and a non-magnetic layer (Pt) on the fifth magnet ([0116]) for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second magnetic structure of Watanabe ‘929 comprising a stack of bilayers, wherein each of the bilayers comprises a fifth magnet and a non-magnetic layer on the fifth magnet as taught by Gan ‘384 for use in a magnetic memory having high perpendicular anisotropy, minimum offset field, and improved anti-ferromagnetic coupling.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ‘929 as applied to claim 23 above, and further in view Park ‘548.
With respect to claim 30, Watanabe ‘929 teaches the device as described in claim 23 above with the exception of the additional limitation further comprising a fifth layer above the first electrode, wherein the fifth layer has an FCC <111> crystal texture, wherein the fifth layer comprises platinum, and wherein the fifth layer has a thickness between 0.2nm and 5nm.
However, Park ‘548 teaches (FIG. 1) an MRAM comprising an FCC <111> platinum layer (130) having a thickness between 1 nm and 3 nm formed directly below a lowermost magnetic layer (140) and above a first electrode (110) to allow the overlying magnetic layers to grow in a desired crystal direction ([0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed above the first electrode of Watanabe ‘929 a fifth layer, wherein the fifth layer has an FCC <111> crystal texture, wherein the fifth layer comprises platinum, and wherein the fifth layer has a thickness between 0.2nm and 5nm as taught by Park ‘548 to allow the overlying magnetic layers to grow in a desired crystal direction.

With respect to claim 31, Watanabe ‘929 and Park ‘548 teach the device as described in claim 30 above, but primary reference Watanabe ‘929 does not explicitly teach the additional limitation further comprising a non-magnetic structure between the fifth layer and the first electrode, wherein the non-magnetic structure comprises one or more layers of tantalum nitride, tantalum, tungsten, or ruthenium.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed between the fifth layer and the layer acting as the first electrode of Watanabe ‘929 and Park ‘548 a non-magnetic structure, wherein the non-magnetic structure comprises one or more layers of tantalum nitride, tantalum, tungsten, or ruthenium as taught by Park ‘548 to eliminate lattice constant mismatch between said first electrode and said fifth layer.

Response to Arguments
Applicant’s amendments to the title, the specification, and the cancellation of claims 13-15 are sufficient to overcome the objection to the title and the prior objection to the specification made in the final rejection filed 21 July 2021.  The objection to the title and the prior objection to the specification have been withdrawn.
Applicant’s cancellation of claims 13-15 and 18 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 13-15, 17, 18, 21, and 22 made in the final rejection filed 21 July 2021.  The 35 U.S.C. 112(a)&(b) rejections of claims 13-15, 17, 18, 21, and 22 have been withdrawn.
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
	Applicant argues (remarks, pp. 9-10) that neither Gan ‘384 nor Watanabe ‘929 teach the composition of the first magnet as amended comprising an alloy of cobalt, 
As best understood by Examiner, Watanabe ‘929 teaches the disclosed composition of the first magnet as set forth in the above rejection.  Specifically, Watanabe ‘929 teaches a first magnet (2c) comprising between 1 and 20 atomic percent of tungsten and no C, Si, O and Fe such as Co100-xWx (0<x<40 at %) ([0085]).  As described in the 35 U.S.C. 112(a)&(b) rejections of claim 1, the original disclosure does not provide sufficient and specific support for a first magnet comprising all of carbon, silicon, oxygen, and iron at amounts greater than 0%.  Accordingly, the claims are rejected based upon Examiner’s best understanding of the originally-disclosed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893